179 F.2d 238
Mary C. HORNv.UNITED STATES of America and Emma Horn. Emma Horn, Appellant.
No. 10064.
United States Court of Appeals Third Circuit.
Argued Jan. 16, 1950.Decided Jan. 25, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Robert Boyd, Jr., Philadelphia, Pa., for appellant.
Norman R. Bradley, Philadelphia, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a civil action by which the plaintiff seeks to obtain the proceeds of a National Service Life Insurance policy.  At the time this policy was issued the insured was in the armed forces of the United States.  The original beneficiary was defendant, Emma Horn, his mother.  Subsequent to entering the service the insured, Ralph Horn, married and was later killed in action.  The wife claims that her husband, in his lifetime, designated her as beneficiary.  The Trial Judge found as a fact 'that on September 28, 1943, when Horn executed the 'Designation of Beneficiary' Form W.D., A.G.O. 41, he intended by so doing to change the beneficiary of his government life insurance from his mother to his wife and that he believed he had done so.'  This finding is based on evidence sufficient to support it.  It is not, therefore, clearly erroneous and is not to be disturbed by us.


2
The judgment will be affirmed.